UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1300


JEROME JULIUS BROWN, SR.,

                  Plaintiff – Appellant,

             v.

RONALD R.J. HENDLER, Chief Executive Officer; JOHN D.
ASHCROFT, Department of Justice; MARGARET ANN NOLAN,
Assistant Attorney General,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:01-cv-02107-BEL)


Submitted:    April 23, 2009                  Decided:   May 11, 2009


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerome Julius Brown, Sr., seeks to appeal the district

court’s orders dismissing his 42 U.S.C. § 1983 (2006) action and

denying his motion for copy work at government expense.                    We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

           When the United States or its officer or agency is a

party, parties in a civil case are required to file the notice

of appeal no more than sixty days after the judgment or order

appealed from is entered, Fed. R. App. P. 4(a)(1)(B), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).      This appeal period is mandatory and jurisdictional.

Bowles v. Russell, 551 U.S. 205 (2007).

           The    district     court’s     orders    were     entered       on

July 20, 2001, and November 16, 2004.         The notice of appeal was

filed on February 18, 2009.          See Fed. R. App. P. 4(d).        Because

Brown failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we deny leave to

proceed in forma pauperis and dismiss the appeal.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials   before    the    court   and

argument would not aid the decisional process.

                                                                    DISMISSED

                                       2